Exhibit 99.1 GlobalSCAPE, Inc. Announces Financial Results for the Third Quarter 2015 Revenues Increase 18 Percent over the Prior Year SAN ANTONIO — October 29, 2015 — GlobalSCAPE, Inc. (NYSE MKT: GSB), the secure information exchange company, today announced its financial results for the three and nine months ended September 30, 2015. Revenue for the third quarter of 2015 was $7.6 million, an increase of 18 percent when compared with revenue of $6.5 million for the third quarter of 2014. Revenue for the first nine months of 2015 was $22.4 million compared with $18.9 million for the same period in 2014, an increase of 18 percent. Deferred revenue, which can be an indicator of future revenue trends, was $15.3 million at September 30, 2015, compared with $14.2 million at September 30, 2014, or an increase of 8 percent. For the third quarter of 2015, the Company’s net income was $1.2 million compared with net income of $782,000 for the third quarter of 2014. Earnings per share was $0.06 for the third quarter of 2015 compared with $0.04 for the third quarter of 2014. For the first nine months of 2015, net income was $3.4 million compared with $1.8 million for the same period in 2014. Earnings per share for the first nine months of 2015 was $0.16 per share compared with $0.09 per share for the same period in 2014. Adjusted EBITDA Excluding Infrequent Items for the third quarter of 2015 was $1.9 million compared with $1.5 million for the third quarter of 2015 and was $5.6 million for the first nine months of 2015 compared with $3.4 million for the first nine months of 2014. The Company had cash, cash equivalents and long-term investments of $16.1 million at September 30, 2015. Other than liabilities for normal trade payables and taxes, the Company has no debt. Supporting Quote: James L. Bindseil, President and Chief Executive Officer at Globalscape “There has never been a more exciting time in Globalscape’s recent history. We are very proud of the work that has been done that has resulted in double digit revenue growth. Seeing an 18 percent increase in revenue for both the third quarter and the year to date when compared with 2014 is incredibly rewarding. We remain confident in our sales, marketing and product development strategies. We are encouraged and eager about what the future holds for this organization. We look forward to continuing to execute on the plans we have in place for the remainder of 2015 while setting the stage for continued growth in 2016 and beyond.” Globalscape Third Quarter 2015 Financial Statements · Financial Statements (PDF) Conference Call October 29, 2015 at 4:30 p.m. ET Globalscape management will hold a conference call on October 29, 2015, at 4:30 p.m. Eastern Time/3:30 p.m. Central Time to discuss financial results and other corporate matters for the third quarter 2015. Those wanting to join may call 888-500-6950 or 719-457-2648 and use Conference ID # 8767354. A live webcast of the conference call will also be available on the Investor Relations page of the company's website at www.globalscape.com. A webcast replay will be made available on the company's website shortly after the call is completed. About Globalscape San Antonio, Texas-based GlobalSCAPE, Inc. (NYSE MKT: GSB) ensures the reliability of mission-critical operations by securing sensitive data and intellectual property. Globalscape’s suite of solutions features the EFT platform, the industry-leading enterprise file transfer solution that delivers military-grade security and a customizable platform for achieving best-in-class control and visibility of data in motion or at rest, across multiple locations. Founded in 1996, Globalscape is a leading enterprise solution provider of secure information exchange software and services to thousands of customers, including global enterprises, governments, and small businesses. For more information, visit www.Globalscape.com or follow the blog and Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2014 calendar year, filed with the Securities and Exchange Commission on March 30, 2015. INVESTOR RELATIONS CONTACT Contact: Casey Stegman Phone Number: (214) 987-4121 Email: ir@globalscape.com PRESS CONTACT Contact: Ciri Haugh Phone Number: (210) 308-8267 Email: PR@globalscape.com GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except share amounts) Unaudited September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $500 and $511 in 2015 and 2014, respectively) Current deferred tax asset Prepaid expenses Total current assets Fixed assets, net Long term investments Capitalized software development costs Goodwill Deferred tax asset Other assets 63 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Income taxes payable 2 Total current liabilities Deferred revenue, non-current portion Other long term liabilities 47 52 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 21,318,967 and 20,989,267 shares issued at September 30, 2015, and December 31, 2014, respectively 21 21 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at September 30, 2015 and December 31, 2014 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ GlobalSCAPE, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, Operating Revenues: Software licenses $ Maintenance and support Professional services Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative Research and development Depreciation and amortization Total operating expenses Income from operations Other income (expense), net 17 ) 51 ) Income before income taxes Income tax expense Net income $ Comprehensive income $ Net income per common share - Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ - $ - GlobalSCAPE, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) For the Nine Months Ended September 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense Depreciation and amortization Stock-based compensation Deferred taxes ) Excess tax benefit from share-based compensation ) Subtotal before changes in operating assets and liabilities Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses 85 Other assets 37 10 Deferred revenue Accounts payable ) ) Accrued expenses 10 Other long-term liabilities (5
